Citation Nr: 9906571	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1948 to 
January 1952.  He served as a combat medic during the Korean 
Conflict.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The veteran 
testified at a personal hearing in January 1997.  In a 
February 1997 decision, the hearing officer confirmed the 
denial and issued a supplemental statement of the case.  In 
January 1998, he canceled a request for a hearing before a 
Member of the Board.  In May 1998, the Board remanded the 
case for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran served in combat in Korea and experienced cold 
exposure in service.

3. The evidence supports a finding that he has residuals of 
frozen feet which are causally related to his exposure to 
cold in service.


CONCLUSION OF LAW

Residuals of frozen feet were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records, including the veteran's enlistment 
and separation examination reports, are negative for 
complaint of, treatment for, or a diagnosis of frostbite.

Service records show that the veteran's awards/decorations 
included the Purple Heart medal.  His military occupational 
specialty was a medical aidman.

VA outpatient treatment reports from August 1994 to 
January 1997 show that in September 1995, bilateral dorsalis 
pedis was noted.  In October 1995, he was seen for complaints 
of left heel pain.  Examination of the extremities was 
unremarkable.

On VA PTSD examination in July 1996, the veteran gave a 
history of serving in Korea.  He reported incurring frozen 
feet causing his toenails to fall off.  He stated that he has 
trouble with his feet, and has difficulty walking.  

On VA examination for systemic conditions in July 1996, the 
veteran gave a history of frostbite in 1951 while serving in 
Korea.  Current complaints included mycotic toenails, 
numbness with cold feet, cyanosis of the feet when sitting 
for a long period of time, and foot pain.  Examination of the 
extremities revealed mycotic toenails, no deformity, and no 
edema.  The diagnoses included residuals of frostbite.

At a hearing before the RO in January 1997, the veteran 
testified that while serving in combat in Korea he was 
exposed to cold weather for long periods of time and incurred 
frostbite on several occasions.  He stated that because he 
was a medical technician and capable of treating his own 
feet, he did not seek treatment or complain about his feet to 
anyone else.  He testified that he has never sought treatment 
for his feet but has always self medicated them.  He also 
testified that his brother could confirm that he had 
frostbite in service.  His wife testified that the veteran 
always had trouble with his toenails falling off and that he 
told her that he had frostbite in Korea.  She testified that 
he uses over-the-counter medication to treat his feet.  

Lay statements received in January 1997 from the veteran's 
brother-in-law, and two sisters attest to the fact that he 
had frostbite in Korea.  A lay statement from the veteran's 
brother attests to the fact that he also served in Korea and 
that the veteran suffered from frostbite in Korea.  

On VA cold injury protocol examination in June 1998, the 
veteran gave a history of frostbite of both feet in Korea in 
1949.  He reported working as a medical assistant in the 
field exposed the full winter.  He stated cold sensitization, 
Raynaud's phenomenon, paresthesia, and numbness were present.  
He reported recurrent fungal infection, disturbance of nail 
growth, arthritis and joint stiffness, occasional stiffness 
of the toes, edema, bluish discoloration, skin thinning, and 
cold feet in both winter and summer.  He noted sharp, burning 
pain at the toes and anterior aspect of the feet, moderate to 
severe, precipitated by cold, walking, or standing.  He also 
noted having night pain which was sharp and burning in 
character.  He reported wearing multiple layers of socks.  
Examination of the skin revealed evidence of fungus 
infection, mycotic toenails, and bluish discoloration.  The 
feet were cold.  No ulcerations were noted.  Neurological 
examination revealed reflexes wereintact.  There were 
subjective complaints of pain and numbness, sensation to 
pinprick was intact, there were weakness of lower extremities 
and feet, no atrophy, stiffness in all toes, occasional 
swelling, limited toe movement especially the great toes, and 
pain on manipulation of the joints.  The diagnoses included 
residuals of frostbite of both feet.

On VA examination of the feet in June 1998, the veteran gave 
a history of serving as a medic in Korea.  Current complaints 
included increased pain in the feet, difficulty walking 
because of pain, and difficulty bending his great toes due to 
pain.  He reported occasional discoloration of his feet 
especially in cold weather.  He noted his feet fatigue faster 
with more pain and lack of endurance.  He also noted he could 
not walk on carpeted floors without shoes on because of 
discomfort.  He noted walking helps relieve some of his foot 
pain and that he is currently taking Motrin, which relieves 
some of his symptoms.  He reported increased problems with 
cold weather, walking on uneven surfaces, or prolonged 
walking.  Physical examination revealed he was able to remove 
his shoes and socks, but had extreme difficulty in walking 
the three feet from his chair to the examining table to get 
up on it.  He had apparent pain.  On examination, he was very 
tender across the metatarsal heads, especially of the great 
toe, worse to the left than the right on palpation.  

On range of motion with goniometer, the MP joint of the right 
great toe showed plantar flexion to 15 degrees and extension 
to 40 degrees.  The DIP joint of the great toe could not do 
plantar flexion but could extend to 25 degrees.  The 2nd toe 
MP joint could plantar flex to 20 degrees and extend to 45 
degrees from neutral.  The PIP joint was 0 degrees extension 
and 25 degrees plantar flexion.  The DIP joint was 0 degrees 
extension and 20 degrees plantar flexion.  On the 3rd toe, he 
had 15 degrees of plantar flexion and 45 degrees of 
extension.  The PIP joint revealed 0 degrees of extension and 
30 degrees of plantar flexion.  The DIP joint was 0 degrees 
of extension and 20 degrees of plantar extension.  The 4th 
toe of the right foot had 10 degrees of plantar flexion and 
40 degrees of extension on the MP joint.  The PIP joint was 0 
degrees of extension and 30 degrees of plantar flexion.  The 
DIP joint was 0 degrees extension and 15 degrees of plantar 
flexion.  The 5th toe of the right foot MP joint had 20 
degrees of plantar flexion and 40 degrees of extension.  The 
PIP joint had 0 degrees of extension and 35 degrees of 
plantar flexion.  The DIP joint had 0 degrees of extension 
and 15 degrees of plantar flexion.  The left foot great toe 
MP joint had 15 degrees of plantar flexion and 30 degrees of 
extension.  It was very painful to any motion of this joint.  
The DIP joint was 0 degrees of extension and 15 degrees of 
plantar flexion.  The 2nd toe had 0 degrees of plantar 
flexion and 60 degrees of extension on the PIP joint.  There 
was 0 degrees of extension and 30 degrees of plantar flexion.  
The DIP had 0 degrees of extension and 10 degrees of flexion.  
The 3rd toe had 0 degrees of plantar flexion and 50 degrees 
of extension.  The PIP joint had 0 degrees of extension and 
35 degrees of plantar flexion.  The DIP joint had 0 degrees 
of extension and 5 degrees of plantar flexion.  The 4th toe 
MP joint had 0 degrees of plantar flexion and 50 degrees of 
extension.  The PIP joint had 0 degrees of extension and 30 
degrees of plantar flexion.  The DIP joint had 0 degrees of 
extension and 10 degrees of plantar flexion.  The 5th toe of 
the left foot had 0 degrees of plantar flexion and 50 degrees 
of extension.  The PIP joint had 0 degrees of extension and 
50 degrees of flexion.  The DIP joint of the 5th toe was 
fused.  There was minimal lateral deviation of the great toes 
bilaterally.  Otherwise, there were no gross deformities or 
evidence of flat feet.  There was no evidence of 
discoloration or gross temperature changes to either foot.  
On examination of lower extremities, there was hair loss on 
the distal third of both legs.  Posterior tibial and dorsalis 
pedis pulses were good.  The veteran could stand with his 
shoes on with minimal difficulty.  He could rock up on his 
toes with a great deal of effort, but could not stand on his 
toes for even more than a couple of seconds.  He could not 
walk on his toes at all.  This was due to pain  He could not 
rock back on his heels or walk on his heels due to 
incoordination.  X-rays of the feet revealed a plantar 
calcaneal spur of each foot.  Both feet were otherwise 
essentially normal.  Peripheral vascular disease of the lower 
extremities secondary by the [veteran's] history to frostbite 
was diagnosed.  The examiner noted that there was no mention 
of frostbite in the veteran's service records and no mention 
of gross changes to his feet in other examinations.  The 
examiner opined that from previous experience and history 
given by the veteran, as relayed through his wife, the 
possibility of frostbite is quite possible.  

II.  Analysis

The veteran's claim of service connection for residuals of 
frozen feet is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  It is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Russo v. Brown, 9 Vet. App 46 (1996).  The Board 
notes that 38 U.S.C.A. § 1154(b) only pertains to what may 
have occurred during combat in service; medical evidence of a 
nexus between the current disability and the disease or 
injury in combat is still required for a well-grounded claim.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The veteran seeks service connection for residuals of frozen 
feet, which he claims was caused by exposure to cold weather 
during combat in Korea.  The Board notes that there is no 
question that the veteran currently has the disorder at 
issue.  According to a VA examiner in June 1998, the veteran 
has a history of frostbite with residuals.

Service medical records do not show any evidence of 
frostbite.  The veteran's separation examination reflects 
that his feet were normal and no complaints of frozen feet 
were reported.  Nevertheless, even though there was no 
official service record showing treatment for frozen feet 
during service, the veteran participated in combat operations 
during the Korean Conflict and the Board accepts his 
statements and testimony that he was exposed to cold weather 
during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Russo, supra.

The veteran must still show a nexus between the in-service 
injury and his current disability.  Service medical records 
are silent and the record did not contain evidence that the 
veteran complained of or sought treatment for frozen feet 
until nearly 44 years after service.  While symptomatology 
was negligible over the years, the Board finds that the 
veteran's reported exposure to cold weather in service, and 
the medical opinions of VA doctors, provide adequate 
information on which to base a finding that the veteran's 
current residuals of frozen feet is related to service.  
Therefore, based on all the evidence of record, and according 
the veteran any reasonable doubt remaining, the Board 
concludes that the veteran's residuals of frostbite of the 
feet were incurred in service.  

Accordingly, the Board, based on its review of the relevant 
evidence in this matter, finds that the evidence is in 
relative equipoise as to the merits of the veteran's claim.  
When the evidence is in equipoise, the benefit of the doubt 
in resolving each issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board finds that the absence of medical records 
demonstrating frozen feet for nearly 44 years after service 
is counterbalanced by the positive findings and opinions of 
VA examiners, bringing the evidence regarding a nexus to 
service at least into equipoise.  Therefore, in light of the 
foregoing, and granting the veteran the benefit of the doubt, 
the Board concludes that residuals of frozen feet were 
related to active service.  Accordingly, the matter shall be 
resolved in favor of the veteran.  38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frozen feet is granted.




		
	TERENCE D. HARRIGAN 
	Acting, Member, Board of Veterans' Appeals



 Department of Veterans Affairs

